     CASE 0:19-cr-00215-DSD-ECW Document 64 Filed 07/01/20 Page 1 of 4



                           United States District Court
                               District of Minnesota
                         Criminal No. 19-215(2)(DSD/ECW)

United States of America,

                    Plaintiff,

v.                                                               ORDER

Steven Vue,

                    Defendant.


      This   matter       is   before     the     court    upon    the    objection      by

defendant     Steven       Vue    to     the    April      27,    2020,       report    and

recommendation of Magistrate Judge Elizabeth Cowan Wright (R&R).

The magistrate judge recommends that the court (1) deny Vue’s

motion to suppress evidence obtained as a result of search and

seizure,     and    (2)    deny   Vue’s        motion     to   suppress       statements,

admissions,        and    answers.        Vue     objects        only    to    the     first

recommendation.



                                       BACKGROUND

      The facts of this matter are fully set forth in the R&R and

will not be repeated here except as necessary to resolve the

current objection.         After St. Paul police officer Shawn A. Longen

executed     a      controlled         delivery     of     a     package       containing

methamphetamine to a St. Paul residence, officers observed Vue and

his co-defendant leave the residence with the package and drive
    CASE 0:19-cr-00215-DSD-ECW Document 64 Filed 07/01/20 Page 2 of 4



away in a red Ford Fusion.    Officer Longen followed the Ford Fusion

and observed Vue’s co-defendant opening the package.           At the same

time, Officer Longen received an alert from a light-sensing diode

that had been placed inside the package.           Officers attempted to

stop the Ford Fusion and, after a short chase, came upon the

vehicle stopped at a dead-end and Vue and his co-defendant nearby

fleeing on foot.    Officers searched the unlocked vehicle and found

the controlled-delivery package containing methamphetamine as well

as a smaller amount of methamphetamine in the driver’s side door

cupholder.

     Vue moved to suppress this evidence on the ground that it was

obtained during an illegal search of the vehicle.          Vue argued that

officers   were   required   to    obtain   a   search   warrant   prior   to

searching the vehicle, and that no exceptions to the warrant

requirement existed.    The Magistrate Judge held a hearing on Vue’s

motions on January 24, 2020.         Both Vue and the government filed

post-hearing memoranda in support of their positions on Vue’s

motions to suppress.



                                  DISCUSSION

     The court reviews the R&R de novo.         28 U.S.C. ' 636(b)(1)(C);

Fed. R. Crim. P. 59(b).      After a thorough review of the file and

record, the court finds that the R&R is well-reasoned and correct.

In his objection, Vue raises the same argument he made in his post-

                                      2
      CASE 0:19-cr-00215-DSD-ECW Document 64 Filed 07/01/20 Page 3 of 4



hearing briefing: that the automobile exception to the warrant

requirement of the Fourth Amendment does not apply here because

there was no longer any exigency or reason the officers could not

have first obtained a warrant before searching the Ford Fusion.

       As explained in the R&R, however, officers may “conduct a

warrantless search of a vehicle if, at the time of the search,

they have probable cause to believe that the vehicle contains

contraband or other evidence of a crime.”             United States v. Brown,

550   F.3d    724,   727    (8th    Cir.   2008)   (internal   quotation    marks

omitted); see also United States v. Edwards, 891 F.3d 708, 712

(8th Cir. 2018), cert. denied, 139 S. Ct. 349 (2018) (“Under the

automobile exception to the warrant requirement, officers may

conduct a warrantless search of a vehicle if they have probable

cause    to   believe      that    the   car   contains   contraband   or   other

evidence.”).     Moreover, “[n]o exigency beyond that created by the

ready mobility of an automobile is required for a warrantless

search of a car to fall within the exception.”                 United States v.

Blaylock, 535 F.3d 922, 926 (8th Cir. 2008) (citation omitted).

The court finds no error in the R&R’s conclusion that there was

probable cause to believe the Ford Fusion contained contraband,

and thus the automobile exception to this warrantless search

applies.




                                           3
   CASE 0:19-cr-00215-DSD-ECW Document 64 Filed 07/01/20 Page 4 of 4



                               CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The objection to the R&R [ECF No. 60] is overruled;

     2.   The R&R [ECF No. 59] is adopted in its entirety;

     3.   The motion to suppress evidence obtained as a result of

search and seizure [ECF No. 41] is denied; and

     4.   The   motion   to   suppress    statements,   admissions,    and

answers [ECF No. 42] is denied.



Dated: July 1, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




                                   4
